Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

information disclosure statement
The information disclosure statement (IDS) submitted on 01/16/2020 is being considered by the examiner.

Claim Objections
Claims 19-20 are objected to because of the following informalities:  
	Claim 19 line 3 recites “a connection”, it should be “the [[a]] connection”.
	Claim 20 line 4 from last recites “a first latch”, there is no second latch is recited, the “first” is inappropriate.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al., US 20120221906, hereinafter Shetty, in view of Gillenwater et al., US 5546406, hereinafter Gillenwater.

As per claim 1, Shetty teaches A device comprising:
a first die having disposed thereon a first plurality of latches 
	wherein ones of the first plurality of latches are operatively connected to an adjacent one of the first plurality of latches; and
(Shetty, Fig.1, DIE 102, 110a-110e)
a second die having disposed thereon a second plurality of latches 
	wherein ones of the second plurality of latches are operatively connected to an adjacent one of the second plurality of latches,
(Shetty, Fig.1, DIE 104, 112a-112e)

wherein each latch of the first plurality of latches on said first die corresponds to a latch in the second plurality of latches on said second die,
(Shetty, Fig. 1; [0015]-[0016]; Die 102 Five scan cells 110a, 110b, 110c, 110d, and 110e corresponds to Die 104 scan cells 112a, 112b, 112c, 112d, and 112e respectively)
wherein each set of corresponding latches are operatively connected, and
(Shetty, Fig. 1; [0033] boundary scan flops on two dies; [0016] Die 102 includes a scan cell 110 associated with each pad 103. Five scan cells 110a, 110b, 110c, 110d, and 110e are illustrated for each of five pads 103. Die 104 also includes a scan cell 112 associated with each of its pads 105. Die 104 includes scan cells 112a, 112b, 112c, 112d, and 112e)

SHETTY teaches all elements applied above  EXCEPT
wherein a scan path comprises a closed loop comprising each of said first and second plurality of latches, 
wherein one of the second plurality of latches is operatively connected to another one of the second plurality of latches via an inverter.
Gillenwater teaches
wherein a scan path comprises a closed loop comprising each of said first and second plurality of latches, 
(Gillenwater, 12:37-40, The internal scan capability is supported with all flip-flops in ASIC logic 910 preferably connected in a chain. Internal scan flip-flops can be configured into either a single loop or multiple loops.)
wherein one of the second plurality of latches is operatively connected to another one of the second plurality of latches via an inverter.
(Gillenwater, FIG. 13, 1303, inverter; [12:40-44], structure 1300 of FIG. 13 is included with each flip-flop 1302 in ASIC logic 910; [15:15-16], scan data out line SDO,which carries scan data to the next BSR/BIST cell. Examiner notes that Fig. 13 SDO, i.e the output of 1303 which is connected to next scan cell in the chain)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified SHETTY to incorporate the loop setup of scan path and one of plurality of latches operatively connected to another one of the plurality of latches via an inverter in Gillenwater in order to increase overall testability (Gillenwater, 4:58-60).

As per claim 2, SHETTY-Gillenwater teaches The device as applied above in claim 1, Shetty further teaches
wherein the second die further comprises a clock and control unit.
(Fig. 1, Scan Clock Logic, 150)

As per claim 3, SHETTY-Gillenwater teaches The device as applied above in claim 1, Shetty further teaches wherein the second die further comprises a phase lock loop unit. (Fig. 1, Phase Lockerd Loop, 154)

As per claim 4, SHETTY-Gillenwater teaches The device as applied above in claim 1, SHETTY further teaches 
wherein the second die further comprises an analyzer unit. (Shetty, Fig.1, Test controller 130, Die 104)

	As per claim 9, SHETTY-Gillenwater teaches The device as applied above in claim 1, Shetty further teaches 
	wherein the first plurality of latches includes a subset of latches, each latch in the subset transmitting a signal from the first die to a corresponding latch in  the second die. (Shetty, Fig.1, 110c->112c, 110d->112d,110e->112e, examiner notes that 110c-e is subset of 110a-e, 112c-e is subset of 112a-e)

Claims 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al., US 20120221906, hereinafter Shetty, in view of Gillenwater et al., US 5546406, hereinafter Gillenwater, in further view of GOEL et al., US 20140015583, hereinafter GOEL583.
As per claim 5, SHETTY-Gillenwater teaches The device as applied above in claim 1, EXCEPT  
wherein the first plurality of latches and the second plurality of latches comprise D flip-flops. 
	GOEL583 teaches 
wherein the first plurality of latches and the second plurality of latches comprise D flip-flops. 
	(GOEL583, [0011], Die 1 includes a data storage circuit 111, designated FF0, and a data storage circuit 112, designated FF1.  These data storage circuits may be of any type known in the art including, but not limited to, flip-flops, latches, and scan flip-flops...)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified SHETTY-Gillenwater to incorporate the teaching of D flip-flops in first and second die in Goel583 in order to increase overall testability (Gillenwater, 4:58-60).

  
	wherein the first die has a first clock and the second die has   a second clock, and the first clock and second clock are synchronized with each other.	GOEL583 teaches 
	wherein the first die has a first clock and the second die has   a second clock, and the first clock and second clock are synchronized with each other. 	(GOEL583, Fig. 3, CLK 1, CLK2, [0012])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified SHETTY-Gillenwater to incorporate the teaching of synchronized first/second clock in first/second die respectively in Goel583 in order to increase overall testability (Gillenwater, 4:58-60).

	As per claim 8, SHETTY-Gillenwater teaches The device as applied above in claim 1, EXCEPT
	wherein the first plurality of latches in the first die and the second plurality of latches in the second die are not of the same type.
	GOEL583 teaches 
	wherein the first plurality of latches in the first die and the second plurality of latches in the second die are not of the same type. ([0026], such as a flip-flop, latch or scan flip-flop; [0011], Although FF0 and FF1 are depicted as being the same type of data storage circuit, FF0 and FF1 need not necessarily be the same.)
SHETTY-Gillenwater to incorporate the teaching of different type of latch in first and second die in Goel583 in order to increase overall testability (Gillenwater, 4:58-60).

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al., US 20120221906, hereinafter Shetty, in view of Gillenwater et al., US 5546406, hereinafter Gillenwater, in further view of Law et al. US 20160211241, hereinafter Law.
As per claim 6, SHETTY-Gillenwater teaches The device as applied above in claim 1, EXCEPT 
comprising a plurality of level shifters for changing an amplitude of signals transmitted between the first die and the second die.
Law teaches 
comprising a plurality of level shifters for changing an amplitude of signals transmitted between the first die and the second die.
 ([0100] The 3D-IC 1600 includes a first layer (e.g., die) 1602 and a second layer (e.g., die) 1604. As indicated, a first switch circuit 1606 on the first layer 1602 includes a first voltage level shifter (VLS) 1610 coupled to a first signal path 1612 and a second signal path 1614 of the first layer 1602. Thus, the first VLS 1610 may shift the signaling level of a signal received on the first signal path 1612 (e.g., from one die) to a different signaling level and output the resulting signal on the second signal path 1614 (e.g., to a different die).
SHETTY-Gillenwater to incorporate the teaching of level shifters for changing an amplitude of signals transmitted between the first die and the second die in Law in order to improving test functionality (Law, [0007]).

Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al., US 20120221906, hereinafter Shetty, in view of Gillenwater et al., US 5546406, hereinafter Gillenwater, in further view of Hsu et al., US 20170322843, hereinafter Hsu.
	As per claim 10, SHETTY-Gillenwater teaches The device as applied above in claim 1, EXCEPT wherein:
	the first plurality of latches includes a first number of latches;
	the second plurality of latches includes a second number of latches; and 
	the first and second numbers are different from each other.
	Hsu teaches wherein:
	the first plurality of latches includes a first number of latches;
	the second plurality of latches includes a second number of latches; and 
	the first and second numbers are different from each other.
	([0018] Each of the memory dies 110, 130, 150, 156 may include one or more data latches and memory cells.......in an implementation in which the memory 104 is configured to operate in a triple-level cell (TLC) configuration, the memory dies 110, 130, 150, 156 may each include three page data latches and at least one transfer data latch.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified SHETTY-Gillenwater to incorporate the teaching of Hsu of different number of latches in order to increase overall testability (Gillenwater, 4:58-60).

Claims 11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al., US 20120221906, hereinafter Shetty, in view of Douskey et al., US 20160169972, hereinafter Douskey, in further view of Gillenwater et al., US 5546406, hereinafter Gillenwater.
As per claim 11, Shetty teaches A device, comprising:
a first die; and
a second die with interconnections between the first die and the second die, 		
wherein each of the first and second dies comprises:
	a plurality of latches, including a respective latch corresponding to each one of the interconnections; and
(Shetty, Fig.1, 109a-109e (MCM interface), 110a-110e, 112a-112e (scan cell); [0015] dies 102 and 104 are connected together in an MCM interface 109; [0023] The scan cell in FIG. 2 comprises an input multiplexer 202)
a plurality of multiplexers, each multiplexer connected to a respective one of the plurality of latches and a respective functional path, 
(Shetty, Fig.1, 110a-110e, Fig.2, 202,multiplexer; Parallel input, serial input, 204 Serial Register)
wherein respective ones of the plurality of multiplexers (Fig.2, 202, multiplexer, Parallel input, serial input, 204 Serial Register) in the first die are connected to a subset of latches within the plurality of latches (Fig.1, 110a, 110b; i.e., subset of 110a-e) in one of the first die and the second die, 

Shetty teaches all elements applied above EXCEPT
wherein the subset of latches are non-adjacent from each other among the plurality of latches,
Douskey teaches
wherein the subset of latches are non-adjacent from each other among the plurality of latches,
(Douskey, Fig.3, [0031] The multiplexer 334 may be wired via a connection 336 to pull data from a non-adjacent latch 310.  As a consequence, scan data of the latch 322 may no longer be dependent on latch 318.  After the insertion of the multiplexer 334, a zero to one transition on P1 may not be blocked by P3.
[0021] In some cases, it is possible do some analysis and to change the scan path to certain latches to fully test certain parts of the logic.) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified SHETTY to incorporate the teaching of non-adjacent setup of latches in Douskey in order to increase overall testability (Gillenwater, 4:58-60).

Shetty-Douskey teaches all elements applied above  EXCEPT
wherein a scan path comprises a closed loop comprising each of the plurality of latches in the first and second dies.
Gillenwater teaches
wherein a scan path comprises a closed loop comprising each of the plurality of latches in the first and second dies.
 (Gillenwater, 12:37-40, The internal scan capability is supported with all flip-flops in ASIC logic 910 preferably connected in a chain. Internal scan flip-flops can be configured into either a single loop or multiple loops.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shetty-Douskey to incorporate the teaching of loop setup of scan path in Gillenwater in order to increase overall testability (Gillenwater, 4:58-60).

As per claim 13, SHETTY-Douskey-Gillenwater teaches The device as applied above in claim 11, Douskey further teaches wherein respective ones of the plurality of multiplexers are connected to alternating ones of the plurality of latches in the first die. (Fig.3, 348, 352, 356)

As per claim 14, SHETTY-Douskey-Gillenwater teaches The device as applied above in claim 11, SHETTY further teaches  
wherein a respective one of the plurality of multiplexers 
	receives one input from a corresponding one of the plurality of latches in the first die, 
	receives another input from a functional path in the first die, and 
	(Shetty, Fig.2, 202, Parallel input, serial input, 204 Serial Register)
	transmits an output to a corresponding one of the plurality of latches in the second die. (Shetty, Fig.1, 110c->112c)

As per claim 15, SHETTY-Douskey-Gillenwater teaches The device as applied above in claim 11, SHETTY further teaches  
wherein one of the plurality of latches (Fig 1, 110a) in the first die is connected to 
	output a signal to one of the plurality of multiplexers in the second die (Fig 1, 110a ->112a) and 
	receives an input signal from an adjacent latch in the plurality of latches within the first die, wherein the adjacent latch does not output a signal to any of the plurality of multiplexers in the second die. (Fig 1, 110 b-> 110a,  no output from 110b to 112b (second die))

As per claim 16, SHETTY-Douskey-Gillenwater teaches The device as applied above in claim 11, SHETTY further teaches  
wherein the plurality of latches includes a subset of the plurality of latches, (Fig 1, 112a/112b, i.e. subset of 112a-112e on DIE 104, 110a-110b, i.e. subset of 110a-110e on DIE 102)

each latch in the subset transmitting a signal from one of the first and second dies to a corresponding latch in the other of the first and second dies, and (Fig 1, 112a/112b -> 110a/110b; [0029])
 each latch in the subset is connected to a first input of a corresponding one of the plurality of multiplexers.
(Fig 1, 112a/112b -> 110a/110b; Fig.2, SERIAL INPUT 202; [0023] an input multiplexer 202)

As per claim 17, SHETTY-Douskey-Gillenwater teaches The device as applied above in claim 11, SHETTY further teaches  
wherein the plurality of latches are connected in a chain having a first scan chain output, and an output of at least one latch other than a last one of the plurality of latches is transmitted to a second scan chain output. (Fig 1, 110c -> 112c)

As per claim 18, SHETTY-Douskey-Gillenwater teaches The device as applied above in claim 11, Douskey further teaches  
wherein two or more of the plurality of multiplexers have taps for outputting signals from the device. (Douskey, Fig. 4, [0040] When a pair is selected at 610, a valid tap point may be searched for among a list of contributing latches in the common endpoint matrix.)


Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al., US 20120221906, hereinafter Shetty, in view of Douskey et al., US 20160169972, hereinafter Douskey, in further view of Gillenwater et al., US 5546406, hereinafter Gillenwater, in further view of GOEL et al., US 20140015583, hereinafter GOEL583.
	As per claim 12, SHETTY-Douskey-Gillenwater teaches The device as applied above in claim 11, EXCEPT
wherein the plurality of latches in the first die and the second die include D flip-flops.  
GOEL583 teaches
wherein the plurality of latches in the first die and the second die include D flip-flops.  
(GOEL583, [0011], Die 1 includes a data storage circuit 111, designated FF0, and a data storage circuit 112, designated FF1.  These data storage circuits may be of any type known in the art including, but not limited to, flip-flops, latches, and scan flip-flops...)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified SHETTY-Douskey-Gillenwater to incorporate the teaching of D flip-flops included in the plurality of latches in GOEL583 in order to increase overall testability (Gillenwater, 4:58-60).


wherein the plurality of latches include a latch in the first die without a connection to a corresponding multiplexer or functional path, and the latch without a connection to a corresponding multiplexer or functional path is configured to transmit a signal to a corresponding latch in the second die by a testing connection that is used during scan chain testing.
GOEL583 teaches
wherein the plurality of latches include a latch in the first die without a connection to a corresponding multiplexer or functional path, and the latch without a connection to a corresponding multiplexer or functional path is configured to transmit a signal to a corresponding latch in the second die by a testing connection that is used during scan chain testing. (Fig 2, FF1 – FF2)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified SHETTY-Douskey-Gillenwater to incorporate the teaching of a testing connection in GOEL583 in order to increase overall testability (Gillenwater, 4:58-60).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al., US 20120221906, hereinafter Shetty, in view of GOEL et al., US 20140015583, hereinafter GOEL583, in further view of Gillenwater et al., US 5546406, hereinafter Gillenwater, in further view of Law et al. US 20160211241, hereinafter Law.
As per claim 20, Shetty teaches A device, comprising:
a first die ; and
a second die, at least one of the first die and second die 
(Fig.1, [0015] dies 102 and 104, 109a-109e)
wherein each of the first and second dies comprises:
	a plurality of latches, including a respective latch corresponding to each one of the interconnections, and
(Shetty, Fig.1, 110a-110e, 112a-112e (scan cell); [0015] dies 102 and 104 are connected together in an MCM interface 109; [0023] The scan cell in FIG. 2 comprises an input multiplexer 202)
a plurality of multiplexers, each multiplexer connected to a respective one of the plurality of latches and a respective functional path and arranged for receiving and selecting one of a scan test pattern or a signal from the functional path for outputting during a scan chain test of the first die and second die, (Shetty, Fig.1, 110a-110e, Fig.2, 202 (multiplexer), Parallel input, serial input, 204 Serial Register)

Shetty teaches all elements applied above EXCEPT
wherein the plurality of latches in the first die includes a first latch without a connection to a multiplexer, and
GOEL583 teaches
wherein the plurality of latches in the first die includes a first latch without a connection to a multiplexer, and
 (GOEL583,Fig.3, FF0.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified SHETTY to incorporate the teaching of latch without a connection to a multiplexer in GOEL583 in order to increase overall testability (Gillenwater, 4:58-60).

Shetty-GOEL583 teaches all elements applied above EXCEPT
wherein a scan path comprises a closed loop comprising each of the plurality of latches in the first and second dies.
Gillenwater teaches
wherein a scan path comprises a closed loop comprising each of the plurality of latches in the first and second dies.
 (Gillenwater, 12:37-40, The internal scan capability is supported with all flip-flops in ASIC logic 910 preferably connected in a chain. Internal scan flip-flops can be configured into either a single loop or multiple loops.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shetty-GOEL583 to incorporate the teaching of loop setup of scan path in Gillenwater in order to increase overall testability (Gillenwater, 4:58-60).

Shetty-GOEL583-Gillenwater teaches all elements applied above EXCEPT 
at least one of the first die and second die including level shifters
Law teaches 
at least one of the first die and second die including level shifters
([0098] Fig. 16,  one or more of the switch circuits may each include a voltage shifter circuit that is used to shift the level of a signal on a respective die.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shetty-GOEL583-Gillenwater to incorporate the teaching of level shifters in at least one of the first die and second die in Law in order to improving test functionality (Law, [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cheng et al. US 9,689,918, discloses test access architecture for stacked memory and logic dies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106.  The examiner can normally be reached on Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG TANG/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111